DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 9, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10, 11, 15-17, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wyman (US 6,615,761).
Wyman discloses the same diver transport vehicle as claimed, as shown in Figures 1-5, which is comprised of a vehicle body with a forward portion, defined as  Part #74, and a detachable aft portion, defined as Part #72, which are mechanically assembled together to define a substantially continuous hull, defined as Part #16, and a flat deck, defined as Part #32, of said vehicle, and a plurality of mission modules including at least one battery module, defined as Part #38, which is adapted to supply electrical current to subsystems of said vehicle, and at least one propulsion device or rear thruster, defined as Part #20, with an electrical motor drive, defined as Part #24, as shown in Figures 4-5.  Said aft portion is attachable with locking pins to said forward portion, as described in lines 28-35 of column 4.  A control yoke or joystick, defined as Part #54, is provided with handles as a control device for controlling said propulsion device, as shown in Figures 4-5.  Each of said forward and aft portions has a substantially U-shaped exterior hull section and a substantially flat, continuous deck section, as shown in Figures 1-3, with end flanges for engaging said forward and aft portions together.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wyman in view of Daniels (US 2001/0025594 A1).
Wyman, as set forth above, discloses all of the features claimed except for the use of an aft portion with first and second rear thrusters.
Daniels discloses a submersible watercraft for a diver, as shown in Figures 1-5, which includes an aft portion with first and second rear thrusters, each defined as     Part #26, as shown in Figure 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a submersible watercraft for a diver with first and second rear thrusters, as taught by Daniels, in combination with the diver transport vehicle as disclosed by Wyman for the purpose of providing a diver transport vehicle with additional propulsion means.

Allowable Subject Matter
Claims 4, 5, 7-9, 12-14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




January 18, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617